MEMORANDUM **
Arizona state prisoner Alfred Philip Shadid appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Shadid contends that his trial counsel provided him with ineffective assistance of counsel. We conclude that the state court’s rejection of his ineffective assistance of counsel claims was not contrary to, or an unreasonable application of, clearly established United States Supreme Court precedent. See 28 U.S.C. § 2254(d); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent Shadid raises uncertified claims in his briefs, we construe his arguments as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
All outstanding motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.